COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-441-CV





VICKI PRESLEY, AS NEXT FRIEND 

OF SHAWN DAVIS, DECEASED	APPELLANT



V.



REPUBLIC ENERGY DRILLING, L.L.C.	APPELLEE



------------



FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


Vicki Presley, as next friend of Shawn Davis, deceased, is attempting to appeal the trial court’s order dismissing with prejudice all of Presley’s claims against Republic Energy Drilling, L.L.C.  Although the trial court’s order in this case states that it “is a final judgment and is appealable,” the order does not dispose of Presley’s claims against Louis Goodman and Teddy Garland or purport to do so.  Further, the trial court has not signed a severance order.  Where, as here, there has not been a conventional trial on the merits, an order or judgment is not final for purposes of appeal unless it actually disposes of every pending claim and party or clearly and unequivocally states that it finally disposes of all claims and parties.
(footnote: 2)   Accordingly, the order is not final for purposes of appeal.  Therefore, we dismiss the appeal for want of jurisdiction.
(footnote: 3) 

PER CURIAM

PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED:  April 5, 2007

















FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See Lehmann v. Har-Con Corp.,
 39 S.W.3d 191, 205 (Tex. 2001).


3:See
 
Tex. R. App. P.
 43.2(f).  On December 1, 2006, we notified Presley of our concern that we lack jurisdiction over the appeal and informed her that the appeal was subject to dismissal unless, by December 11, 2006, a response was filed showing grounds for continuing the appeal.  No response has been filed.